This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond. 
	Please note that since there are joint inventors in this case, all inventors must sign any patent application correspondence being filed with the USPTO and all inventors must be present during an interview. If this requirement poses a problem, examiner suggests filling out form PTO/AIA /81, which can be found online at http://www.uspto.gov/forms/aia_forms.jsp.
This form is to be used by pro se inventors to appoint one or more of the joint inventors as having power of attorney in the application file. Pro se means prosecuting the application without a patent practitioner (patent attorney or patent agent). This power of attorney permits the appointed inventor(s) to sign all correspondence on behalf of all of the inventors. If no power of attorney is given to one or more of the joint inventors, then all of the joint inventors who are the Applicant for patent must sign any patent application correspondence being filed with the USPTO.
	
DETAILED ACTION

It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a current pilot program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner 
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinobe et al. (JP 2011-016588).
With respect to claim 1, Shinobe et al. disclose an apparatus that is used for a mixing powder substance (paragraph [0013] of the machine translation of Shinobe et al.) held in the lid 3 with a liquid substance (“beverage,” paragraph [0052] of the machine translation of Shinobe et al.) held in the lower cup 2.
With respect to claim 2, Shinobe et al. disclose a shaker 2,3 comprising: 
a lower part housing 2 to hold liquid (“beverage,” paragraph [0052] of the machine translation of Shinobe et al.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 2012/0074003) in view of Shinobe et al. (JP 2011-016588).
With respect to claim 3, Sheehan et al. disclose the claimed lid except for the pin for pulling form the lid. Sheehan et al. disclose a lid 120 comprising: 
of a multi-compartment housing 130 to store powder (Sheehan et al., paragraph [0023]) in which a button 147 is pressed so the powder will drop into said lower cup 110 (Sheehan et al., paragraph [0027]).
Shinobe et al. teaches a similar lid 3 including a compartment (as shown in Fig. 1 of Shinobe et al.)  wherein a pin 26b (or an equivalent of a pin) is pulled from said lid 3 to let a powder drop into said lower cup 2 (Shinobe et al., machine translation, paragraph [0065]; Figs. 5(A) and 5(B)). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the button 147 disclosed by Sheehan with the pin taught by Shinobe et al. for the advantage of reduction of parts and simplification of the overall device. That is, Shinobe et al. does not require any magnets or internal doors. Instead, Shinobe et al. teaches a single sliding mechanism for opening and closing the aperture connecting the lid and cup. 
	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 includes an extraneous period.  
According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the references cited in this Office action to get a better understanding of how claims should be written.
Appropriate correction is required.

Claims 1 and 3 are objected to because of the following informalities:  
In claim 1, “the lid” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “lid” exists in the claim, Applicant must first recite in the claims that there is “a lid” before referring to “the lid” or “said lid.” 
	In claim 1, line 2, “the lower cup” has no antecedent basis in the claims.
	In claim 3, lines 1-2, “the pin” has no antecedent basis in the claims. 
	In claim 3, line 2, “said lid” has no antecedent basis in the claims. 
	In claim 3, line 2, “the powder” has no antecedent basin the claims 
	In claim 3, line 2, “said lower cup” has no antecedent basis in the claims. 	

Drawings
The drawings are objected because Figs. do not have satisfactory reproduction characteristics 37 CFR 1.84 details the standards for drawings. 37 CFR 1.84 (l) details the requirements of drawings:

(l)    Character of lines, numbers, and letters.  All drawings must be made by a
process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

Fig 2 does not have adequately durable, clean, and black lines. In particular, the lower left-hand corner of Fig. 2 is faded looking so that the pin structure and cross-sectional hatching cannot be clearly seen. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended” or “new.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” (if an existing drawing sheet is being changed) or “New Sheet” (if  a new sheets are being added to the previous total number of drawing sheets) pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Allowable Subject Matter

The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
4.	An apparatus for mixing a powder into a liquid comprising: 
a lower part housing, wherein the housing is configured to hold a liquid; and
a lid releasably attached to the top of the lower part housing, said lid including:
a drinking spout defining a passage from a bottom of the lid to a top of the lid; 
a closure operable to selectively close the drinking spout; and
multiple compartments configured to store powder, wherein each compartment includes: 
a respective opening in the bottom of the lid; 
a slider mechanism configured to selectively cover a respective opening in a respective compartment; and 
a spring-loaded pin that extends from the outside of the lid into the inside of the lid, each said pin being attached to a respective slider mechanism,
wherein pulling on one of said spring-loaded pins slides a respective slider mechanism to an open position thereby allowing a powder stored in a respective compartment to fall into the lower part housing, whereby a user can shake the lower part housing thereby mixing the fallen powder with any liquid stored in the lower part housing. 

5.	The apparatus for mixing a powder into a liquid, according to claim 4, wherein the multiple compartments comprise three compartments. 

6.	The apparatus for mixing a powder into a liquid, according to claim 5, wherein the three compartments include two small compartments that are the same size and one large compartment that is larger than the two small compartments.

7.	The apparatus for mixing a powder into a liquid, according to claim 6, wherein the slider mechanism in the large compartment is shaped as a semicircle and the slider in each of the two small compartments is substantially shaped as a triangle. 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. is cited to show another example of a shaker with a multi-compartment lid. Hofmann is cited to show another example of a powder mixing apparatus with a slidable component for mixing a powder and a liquid. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 12, 2021